Citation Nr: 0523375	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in May 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  Transcripts of the hearing and 
RO hearing testimony are associated with the claim file.

The veteran initially claimed entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  He advised at the Travel 
Board that he withdrew his claim for PTSD and was only 
pursuing a claim for depression.  Thus, the Board has framed 
the issue as reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's service personnel records reflect that he was 
administratively discharged for a consensual homosexual 
encounter with another service member.  The veteran asserts 
that he voluntarily reported his experience to a 
noncommissioned officer in his chain of command to seek help 
with his guilt, but his discharge ensued.  The veteran claims 
that this was a harsh experience which has remained with him 
to date, and that it is the genesis for a myriad of life 
events which have impacted him adversely, to include his 
depression.

The claim file reflects evidence of a number of traumatic 
life events, to include the veteran's claimed pre-service 
trauma of having lost his two older brothers due to their 
drowning when he was nine years of age, as well as a post-
service stab wound which left him with significant 
neurological pathology and a gunshot wound.  In a February 
2000 report, the veteran's treating VA psychologist opined 
that there was a very good possibility that the veteran's 
military experience significantly contributed to his current 
disabilities and symptoms, in that it led to a pattern of 
great difficulty adjusting emotionally and behaviorally to 
life.

The veteran's service medical records were destroyed in the 
1975 fire at the National Personnel Records Center, and only 
limited personnel records are available.  Thus, the Board 
recognizes that there is a heightened obligation to assist 
the veteran in the development of his case in which records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  Russo v. Brown, 9 
Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); see also Cromer v. Nicholson, ___ Vet. App. ___, 
No. 03-0133 (July 8, 2005).  Although the psychologist's 
opinion did not mention or evaluate the veteran's several 
other life experiences, to include a 1967 psychiatric 
evaluation conducted at the Louisiana State Hospital, the 
Board deems it sufficient to trigger an examination under 
VA's duty to assist the veteran with the development of his 
claim.  See 38 C.F.R. § 3.159.  The Board also notes that the 
quality of the copy of the 1967 evaluation is very poor.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the Custodian 
of the records of the 1967 Louisiana 
State Hospital evaluation and request a 
better quality copy of the evaluation.

2.  After the above is complete, and 
whether better quality records are 
obtained or not, the RO should arrange 
for an appropriate psychological and 
psychiatric examination(s) for the 
veteran.  Ensure the claim file is 
provided to the examiner(s) and request 
that all appropriate diagnostic tests be 
performed.  After examining the veteran, 
reviewing the psychological testing 
results, and conducting a comprehensive 
review of the claim folder, the examiners 
should diagnose any acquired psychiatric 
disorder present.  If depression is 
found, request the examiner to opine 
whether it is as least as likely as not 
(probability of at least 50 percent) that 
any depression is related to the 
veteran's military service, to include 
the specific stressor claimed by the 
veteran, or to factors or stressors not 
related to his military service.  If 
other psychiatric pathology, to include a 
personality disorder, is present, the 
etiology should be described to the 
extent possible.  To the extent a 
determination cannot be made without 
resort to speculation, that too should be 
noted in the examination reports.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental statement 
of the case (SSOC) in light of all the 
other evidence of record.  To the extent 
that the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




